   Case: 1:19-cv-01282 Document #: 44 Filed: 07/20/21 Page 1 of 17 PageID #:558




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

KATHY L. SLADEK,                              )
                                              )
             Plaintiff,                       )
                                              )      No. 19 C 1282
             v.                               )
                                              )
LOUIS DEJOY, United States                    )      Judge Thomas M. Durkin
Postmaster General,                           )
                                              )
             Defendant.                       )

                    MEMORANDUM OPINION AND ORDER

       Plaintiff Kathy L. Sladek, who is white, brings this pro se action against the

United States Postmaster General (the “Postmaster”), alleging constructive

discharge and race, color and sex discrimination under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e, et seq. in connection with her placement on a less

desirable shift and subsequent retirement from the United States Postal Service

(“USPS”). The Postmaster moved for summary judgment. R. 32. For the following

reasons, that motion is granted.

                                      Standard

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322-23 (1986). The Court considers the entire evidentiary record and must view all of

the evidence and draw all reasonable inferences from that evidence in the light most

favorable to the nonmovant. Horton v. Pobjecky, 883 F.3d 941, 948 (7th Cir. 2018). To
   Case: 1:19-cv-01282 Document #: 44 Filed: 07/20/21 Page 2 of 17 PageID #:559




defeat summary judgment, a nonmovant must produce more than a “mere scintilla of

evidence” and come forward with “specific facts showing that there is a genuine issue

for trial.” Johnson v. Advocate Health and Hosps. Corp., 892 F.3d 887, 894, 896 (7th

Cir. 2018). Ultimately, summary judgment is warranted only if a reasonable jury

could not return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).

                                  Local Rule 56.1

      At the outset, the Postmaster points to technical failures by Ms. Sladek to

comply with Local Rule 56.1 in responding to its motion. Local Rule 56.1 requires a

party moving for summary judgment to submit a statement of material facts

comprised of short numbered paragraphs with citations to admissible evidence. L.R.

56.1(a)(3). The nonmovant then must respond, first by setting forth the text of the

movant’s asserted fact, and then admitting or denying that fact, providing citations

to “specific references to the affidavits, parts of the record, and other supporting

materials relied upon” in the case of any disagreement. L.R. 56.1(e); L.R.

56.1(b)(3)(B). If the nonmovant fails to controvert the movant’s facts in this manner,

the facts may be deemed admitted. L.R. 56.1(b)(3)(C); Smith v. Lamz, 321 F.3d 680,

683 (7th Cir. 2003). The nonmovant also may submit a statement of additional facts,

the obligations for which are “identical to the obligations imposed on the movant’s

statement of facts.” Malec v. Sanford, 191 F.R.D. 581, 584 (N.D. Ill. 2000); L.R.

56.1(b)(3)(C). Courts are entitled to expect “strict compliance” with Local Rule 56.1,




                                          2
   Case: 1:19-cv-01282 Document #: 44 Filed: 07/20/21 Page 3 of 17 PageID #:560




“even of pro se litigants.” See Pytell v. Bradley, 2010 WL 5110138, at *2 (N.D. Ill. Dec.

7, 2010).

      The Postmaster served Ms. Sladek with a “Notice to Pro Se Litigant Opposing

Motion for Summary Judgment” as Local Rule 56.2 requires. R. 36. This notice

explained how to respond to the Postmaster’s motion and Rule 56.1 Statement and

cautioned Ms. Sladek that the Court would deem the Postmaster’s factual contentions

admitted if she failed to follow those procedures. Id. But the Postmaster argues that

Ms. Sladek did not do so, because she: (1) did not restate the paragraphs in the

Postmaster’s Local Rule 56.1(a) statement before responding to them; (2) included

argument and characterization of evidence in her Local Rule 56.1 response; and (3)

failed to file a statement of additional material facts explaining whether and if so how

the declaration and other exhibits she submitted raise facts that preclude summary

judgment. The Postmaster urges the Court to deem his facts admitted. R. 43 at 3.

      The Court declines the invitation. It is always the Court’s preference to resolve

cases on their merits. And pro se filings are to be liberally construed. Further, many

attorneys unwittingly violate Local Rule 56.1, and Ms. Sladek has made a good faith

effort to comply. In short, the factual issues in this case are not complex, the

evidentiary record is not lengthy, and Ms. Sladek’s noncompliance has not interfered

with the Court’s ability to discern the disputed from the undisputed facts.

Accordingly, the Court will consider the Postmaster’s Local Rule 56.1 statement along

with Ms. Sladek’s responses thereto and the record itself to resolve this motion. See

Boykin v. Dart, 2014 WL 5611466, at *6 (N.D. Ill. Nov. 4, 2014) (“Although the Court



                                           3
   Case: 1:19-cv-01282 Document #: 44 Filed: 07/20/21 Page 4 of 17 PageID #:561




is entitled to demand strict compliance with Local Rule 56.1, it ordinarily affords pro

se plaintiffs significant leeway in responding to summary judgment filings.”). The

Court now turns to the facts, which are undisputed unless otherwise noted.

                                    Background

       Ms. Sladek began working for USPS in 1974. R. 35 ¶ 1; R. 41 ¶ 1. She was

promoted ten years later to mail flow controller at the Chicago Bulk Mail Center (the

“Facility”) in Forest Park, Illinois—a position she held until she left USPS in 2010.

R. 35 ¶ 2; R. 41 ¶ 2. As a mail flow controller, Ms. Sladek was considered a non-union

management-level employee, and was responsible for monitoring the flow of packages

and sacks of packages or bulk mail transported on conveyor belts. R. 35 ¶¶ 3-4; R. 41

¶¶ 3-4. In the early to mid-1990s, Ms. Sladek bid on and was assigned to a mail flow

controller position on Tour 2, a shift that began at approximately 4:30 a.m. and ended

at about 1:00 p.m. R. 35 ¶ 5; 41 ¶ 5. She remained on Tour 2 for years, but she also

was temporarily assigned to work in various other positions and on other tours. R. 35

¶ 6; R. 41 ¶ 6.

       In March 2009, Ms. Sladek was assigned to work as a mail flow coordinator on

Tour 1 at her request by lead manager of distribution operations Melvin Smith. R.

35-1, Ex. 1 at 20-21. That shift began at approximately 12:30 a.m. and ended at

approximately 8:30 a.m. R. 35 ¶ 7; R. 41 ¶ 7. But while Ms. Sladek contends the

reassignment was permanent, the Postmaster says that it was temporary.

       In any case, with the exception of brief periods during which Ms. Sladek was

temporarily assigned to various other positions that also were on Tour 1 (working



                                          4
   Case: 1:19-cv-01282 Document #: 44 Filed: 07/20/21 Page 5 of 17 PageID #:562




roughly the same overnight hours), or in some cases on Tour 2 (working from 7:00

a.m. to 3:30 p.m.), it is undisputed that Ms. Sladek worked as Tour 1’s only mail flow

controller until April 2010. R. 35 ¶¶ 7-13; R. 41 ¶¶ 7-13; R. 40 at 1. That month, the

Postmaster contends that the mail processing equipment and parcel and sack mail

operations were shut down on Tour 1, and many employees working that shift were

excessed or transferred to other facilities. R. 35 ¶ 14; R. 41 ¶ 14. Ms. Sladek’s

manager, Cynthia Evans, directed her to return to her Tour 2 mail flow controller

assignment as a result. R. 35 ¶ 15; R. 41 ¶ 15.

      In response, Ms. Sladek, who had been considering retirement as early as

January 2011, told Ms. Evans that she may need to retire sooner if she was not given

work hours that would permit her to be home from 2:00 p.m. to 6:00 p.m. to care for

her ailing husband. R. 35 ¶¶ 16, 17. Ms. Evans told Ms. Sladek that she did not need

to retire, and that she might work with Ms. Sladek on scheduling issues later

(including if mail processing were to resume on Tour 1), but at this time she was short

on mail flow controllers on Tour 2 and needed Ms. Sladek’s help. Id. ¶¶ 16-18. Ms.

Sladek thereafter went on leave and applied for retirement a month later. Id. ¶ 19.

She remained on payroll until her retirement became effective on July 30, 2010. Id.

      Meanwhile, Ms. Sladek sought EEO counseling and thereafter filed an

administrative complaint alleging that she was discriminated against based on her

race and color when her “midnight shift” was cancelled and she was told to report to

the day shift, claiming she had been forced into early retirement. R. 35 ¶¶ 20-21; R.

41 ¶¶ 20-21. Ms. Sladek’s administrative complaint suffered through a lengthy and



                                          5
   Case: 1:19-cv-01282 Document #: 44 Filed: 07/20/21 Page 6 of 17 PageID #:563




somewhat complicated procedural history before she ultimately sought to amend it

nearly six years after filing to include a sex discrimination claim and a claim under

the Americans with Disabilities Act. R. 35 ¶ 31; R. 41 ¶ 31. The EEOC administrative

judge denied that request as untimely and unduly prejudicial. Id.

      Ms. Sladek thereafter withdrew her hearing request, and in August 2016

USPS issued a final agency decision concluding that Ms. Sladek had failed to sustain

a prima facie case because she had not presented evidence that comparable

employees outside of her race and color were treated more favorably, and noting that

Ms. Sladek admitted that she was unaware of any other employee who did not have

his or her shift or tour changed in 2010 by the same manager she claims

discriminated against her. R. 35 ¶¶ 32-33; R. 41 ¶¶ 32-33. USPS also concluded that

Ms. Sladek could not support her constructive discharge claim because she had failed

to present evidence that her workplace was so intolerable that she was forced to

retire, noting that Ms. Sladek herself said her supervisor told her not to. R. 35 ¶ 34;

R. 41 ¶ 34. Ms. Sladek appealed to the Office of Federal Operations of the EEOC,

which affirmed the final agency decision in November 2018. R. 35 ¶ 35; R. 41 ¶ 35.

Her appeal did not challenge the administrative judge’s denial of her request to add

sex and disability claims. Id.

      Ms. Sladek thereafter filed this lawsuit, alleging discrimination based on her

sex, race, and color, and that she was constructively discharged. R. 1; R. 8. The

Postmaster now moves for summary judgment on all claims.




                                          6
      Case: 1:19-cv-01282 Document #: 44 Filed: 07/20/21 Page 7 of 17 PageID #:564




                                       Analysis

I.      Sex Discrimination

        At the outset, the Postmaster contends that Ms. Sladek cannot proceed on her

sex discrimination claim because she failed to administratively exhaust it. Ms. Sladek

made no argument in response and in fact concedes that she did not appeal the EEOC

administrative law judge’s denial of her request to add such a claim. R. 41 ¶ 35.

Accordingly, summary judgment is proper on this claim. See De v. City of Chi., 912 F.

Supp. 2d 709, 734 (N.D. Ill. 2012) (“Failure to set forth any evidence or to develop any

arguments in opposition to the moving party’s summary judgment motion results in

waiver of the nonmoving party’s arguments and an abandonment of [her] claims.”)

(citing Palmer v. Marion Cnty., 327 F.3d 588, 597-98 (7th Cir. 2003)); see also Green

v. Brennan, 136 S. Ct. 1769, 1775 (2016) (“Before a federal civil servant can sue his

employer in court for discriminating against him in violation of Title VII, he must

first exhaust his administrative remedies.”) (citing 42 U.S.C. § 2000e–16(c)). 1

II.     Race and Color Discrimination

        The Postmaster does not dispute that Ms. Sladek exhausted her race and color

discrimination claims, but argues that summary judgment is proper on the merits.

Under Ortiz v. Werner Enterprises, Inc., 834 F.3d 760 (7th Cir. 2016), a Title VII



1 The Postmaster also argues that summary judgment is proper on Ms. Sladek’s age
discrimination claim. The Court reviewed the various iterations of Ms. Sladek’s
complaint and saw no mention of age discrimination. There is no evidence that Ms.
Sladek ever raised a claim of age discrimination before this lawsuit, either. But even
if she had, summary judgment would be proper for the same reasons it is as to Ms.
Sladek’s sex discrimination claim—that is, based on waiver and failure to exhaust.

                                           7
   Case: 1:19-cv-01282 Document #: 44 Filed: 07/20/21 Page 8 of 17 PageID #:565




discrimination plaintiff survives summary judgment if she presents evidence that,

“considered as a whole,” would allow a reasonable jury to find that her protected

characteristic caused the adverse employment action about which she complains. One

way in which a plaintiff can proceed is through the McDonnell Douglas burden-

shifting framework, under which she first must establish a prima facie case of

discrimination, the employer then presents evidence of a non-discriminatory reason

for its decision, and the burden ultimately shifts back to the plaintiff to establish that

the employer’s reason is pretextual. See Volling v. Kurtz Paramed. Servs., Inc., 840

F.3d 378, 383 (7th Cir. 2016) (McDonnell Douglas is a “common, but not exclusive”

method to establish a “triable issue of intentional discrimination”). But ultimately

and regardless of the method used, all evidence is placed “in a single pile,” and the

question “is simply whether the evidence would permit a reasonable factfinder to

conclude that [the plaintiff’s] race . . . or [color] caused” the adverse employment

action. Ortiz, 834 F.3d at 765-66.

      The Postmaster analyzes the evidence under McDonnell Douglas. Accordingly,

the Court begins there before “assess[ing] cumulatively all the evidence.” David v.

Bd. of Trs. of Cmty. Coll. Dist. No. 508, 846 F.3d 216, 224 (7th Cir. 2017).

      A.     McDonnell Douglas

      The McDonnell Douglas framework requires a plaintiff alleging unlawful

discrimination to first present evidence that: (1) she belonged to a protected class; (2)

she was meeting her employer’s legitimate expectations; (3) she suffered an adverse

employment action; and (4) similarly situated employees who were not white were



                                            8
   Case: 1:19-cv-01282 Document #: 44 Filed: 07/20/21 Page 9 of 17 PageID #:566




treated more favorably. Moultrie v. Penn Aluminum Int’l, LLC, 766 F.3d 747, 753 (7th

Cir. 2014). The Postmaster contends that Ms. Sladek failed to establish both that she

suffered an adverse employment action, and that there were similarly situated

employees who were not white and were treated more favorably. The Court considers

these arguments in turn before addressing pretext.

      Adverse employment action. The Postmaster argues at the outset that USPS

simply removed her from her temporary assignment and returned her to her

permanent post, which cannot be an adverse employment action. But Ms. Sladek

contests that with her own deposition testimony, in which she explained her

understanding that the assignment in March 2009 to Tour 1 was permanent. See R.

35-1 at 16 (Ms. Sladek deposition in which she testifies that April 29, 2009 was “just

maybe a month after I was officially moved and not detailed to Tour 1”); see also id.

at 10 (Ms. Sladek deposition testimony in response to the question “[Y]ou were

detailed to Tour 1, is that correct?” that “No, I was assigned to Tour 1.”). A mere

change in an employee’s work schedule is not, by itself, an adverse employment

action. See Porter v. City of Chi., 700 F.3d 944, 954-955 (7th Cir. 2012) (citing Grube

v. Lau Indus., Inc., 257 F.3d 723, 728 (7th Cir. 2001)). And that makes sense, because

to be actionable, the event complained of must be “more disruptive than a mere

inconvenience.” Id. at 954 (quoting Nagle v. Vill. of Calumet Park, 554 F.3d 1106,

1120 (7th Cir. 2009)). But in Washington v. Illinois Department of Revenue, the

Seventh Circuit held that a jury could find that a change to an employee’s work

schedule was actionable—at least for purposes of a retaliation claim. 420 F.3d 658,



                                          9
  Case: 1:19-cv-01282 Document #: 44 Filed: 07/20/21 Page 10 of 17 PageID #:567




663 (7th Cir. 2005). The court’s analysis rested on: (1) evidence suggesting that the

employer made the change to exploit a “known vulnerability”—that is, the employee’s

need to work a flexible schedule to care for her special needs son; and (2) the fact that

the employee had to use vacation and sick leave to meet those needs. Id. at 662-63.

      It is undisputed that Ms. Sladek’s manager, Ms. Evans, was aware that

working Tour 1 allowed Ms. Sladek to arrange care for her ailing husband between

herself and her sons without the need for outside help. Accordingly, and drawing all

reasonable inferences in favor of Ms. Sladek as required, the Court declines to grant

summary judgment to the Postmaster on this basis. Compare Ellis v. CCA of Tenn.

LLC, 650 F.3d 640, 650 (7th Cir. 2011) (affirming summary judgment for employer

in part because plaintiff did not argue before the district court that “family

considerations” made the shift change materially adverse for him).

      Similarly situated employees. The Postmaster next contends that Ms.

Sladek failed to identify any similarly situated employee who was treated better than

she was and is not white. “Whether a comparator is similarly situated is typically a

question for the fact finder, unless . . . the plaintiff has no evidence from which a

reasonable fact finder could conclude that the plaintiff met his burden” on the issue.

Johnson, 892 F.3d at 895. A similarly situated employee generally is “‘directly

comparable’ to the plaintiff ‘in all material respects,” McDaniel v. Progress Rail

Locomotive, Inc., 940 F.3d 360, 368-69 (7th Cir. 2019), such that he or she “(1) ‘dealt

with the same supervisor,’ (2) ‘w[as] subject to the same standards,’ and (3) ‘engaged

in similar conduct without such differentiating or mitigating circumstances as would



                                           10
  Case: 1:19-cv-01282 Document #: 44 Filed: 07/20/21 Page 11 of 17 PageID #:568




distinguish their conduct or the employer’s treatment of them,’” Coleman v. Donahue,

667 F.3d 835, 847 (7th Cir. 2012) (quoting Gates v. Caterpillar, Inc., 513 F.3d 680,

690 (7th Cir. 2008)). But “there is no magic to these considerations,” and “the

requirement to find a similarly situated comparator is really just the same

requirement that any case demands—the requirement to submit relevant evidence.”

Johnson, 892 F.3d at 895.

      The Postmaster contends that there is no similarly situated employee, because

all seven mail flow controllers at the Facility suffered some schedule change during

the relevant period. But he also acknowledges that Ms. Sladek was the only white

mail flow controller, and that her schedule change was the most dramatic, since only

she was removed completely from her preferred shift, while the others experienced

only minor changes to their start and end times. Nevertheless, it is undisputed that

Ms. Sladek was the only mail flow coordinator assigned to Tour 1 during the relevant

period. And the Postmaster argues that there was a legitimate reason for her differing

treatment; that is, that there was no longer a need for a dedicated mail flow controller

on Tour 1, because mail flow operations had ceased during those hours. This

contention and Ms. Sladek’s arguments in response dovetail with the Court’s pretext

analysis, to which it now turns.

      Pretext. To show pretext, Ms. Sladek must demonstrate that the Postmaster

was “dishonest rather than simply foolish or unreasonable.” Schmitt v. Cent.

Processing Corp., 675 Fed. App’x 615, 620 (7th Cir. 2017). And she must point to

“some circumstances to support an inference that there was an improper motivation



                                          11
    Case: 1:19-cv-01282 Document #: 44 Filed: 07/20/21 Page 12 of 17 PageID #:569




proscribed by law.” Tyburski v. City of Chi., 964 F.3d 590, 599 (7th Cir. 2020) (quoting

Benuzzi v. Bd. of Educ. of the City of Chi., 647 F.3d 652, 663 (7th Cir. 2011)).

       Ms. Sladek’s principal argument for pretext is that Ms. Evans gave two

differing explanations for her removal from Tour 1; specifically, that Ms. Evans

initially told her that she needed to return to Tour 2 because that shift was short on

mail flow controllers, and then later that mail flow controllers were no longer needed

on Tour 1. Ms. Sladek is correct that shifting explanations can support an inference

of pretext. See Castro v. DeVry Univ., Inc., 786 F.3d 559, 564 (7th Cir. 2015) (“a

reasonable trier of fact can infer pretext from an employer’s shifting or inconsistent

explanations for the challenged employment decision). But while the two

explanations here differ, “they are not mutually exclusive.” Barbera v. Pearson Educ.,

Inc., 906 F.3d 621, 631 (7th Cir. 2018); see also Schuster v. Lucent Techs., Inc., 327

F.3d 569, 577 (7th Cir. 2003) (explanation “must actually be shifting and inconsistent

to permit an inference of mendacity”). Indeed, “[b]oth can be true without violating

the principle of non-contradiction.” 2 Barbera, 906 F.3d at 631. Thus, the explanations

themselves are insufficient to fend off summary judgment.

       Ms. Sladek next argues that there was no need for mail controllers on Tour 2

as Ms. Evans stated, presenting evidence that mail flow controllers assigned to Tour

2 while she was assigned to Tour 1 were being utilized temporarily in other positions.

But it is undisputed that other Tour 2 mail flow controllers worked overtime to



2This is so because if Tour 1 was no longer running, it follows that by comparison
Tour 2 had a greater need for mail flow controllers.

                                          12
   Case: 1:19-cv-01282 Document #: 44 Filed: 07/20/21 Page 13 of 17 PageID #:570




complete the work from their assigned shifts. And the fact that some mail flow

controllers were assigned to other work at most suggests that there was a need in

those roles, too.

       Ms. Sladek also contends that the Postmaster should have returned those mail

flow controllers assigned to Tour 2 and temporarily assigned to other positions to

their mail flow controller work on Tour 2 instead of removing her from her Tour 1

posting. She contends that she was the most senior of the mail flow controllers, and

therefore should have been the last affected by any schedule change. But this

argument fails for at least two reasons. First, there is no evidence that the Postmaster

was obligated to place a non-bargaining unit employee like Ms. Sladek on her chosen

shift or in her chosen role based on any claim of “seniority” (or otherwise). And the

Court can fathom no business reason that the Postmaster would opt to affect not only

Ms. Sladek’s working hours, but also the job assignments and working hours of

others. Further, and perhaps more to the point, this Court does not sit as a

“superpersonnel department” that is “charged with determining best business

practices” in any case. Stockwell v. City of Harvey, 597 F.3d 895, 902 (7th Cir. 2010).

       Second, Ms. Sladek’s argument assumes that there was enough work available

on Tour 1 to support a dedicated full-time employee. But the evidence falls short. Ms.

Sladek offers affidavits from retired supervisor Eugene Peretti and mail handler

equipment operator and union employee Michael Doyle, both of which indicate that

after Ms. Sladek was removed from Tour 1: (1) mail flow controllers assigned to Tours

2 and 3 performed mail flow controller work during Tour 1 hours; and (2) Doyle and



                                          13
    Case: 1:19-cv-01282 Document #: 44 Filed: 07/20/21 Page 14 of 17 PageID #:571




fellow mail handler equipment operator Maria Marado Slaughter also performed

mail flow controller work on Tour 1. R. 42 at 23, 26. But Ms. Sladek offers nothing to

refute the evidence that the work performed by Tour 2 and 3 mail flow controllers

was “spillover” work generated (but not finished) during their assigned shifts. And

the Postmaster’s records do not reflect that Doyle and/or Slaughter ever performed

mail flow controller work during the relevant period—let alone during Tour 1. See R.

43 ¶ 3 (Smith affidavit indicating that “neither employee worked as a mail flow

controller” from April 2010 through August 2010). Even if they did, the record is silent

as to the race or color of either of them. 3

       Ms. Sladek also points out that an employee who was subject to a reduction in

force at a different USPS facility was placed in a Tour 1 mail flow controller position

during the relevant period. R. 40 at 2. But the record indicates that: (1) the employee

was not placed in that role until August 2010; (2) even then he did not actually

perform mail flow controller duties; and (3) neither Ms. Evans nor Mr. Smith was

responsible for that placement in any case. See R. 35-1, Ex. 2 ¶ 12 (Melvin Smith’s

declaration indicating that Mr. Jones “was on the workroom floor working in the

Surface Transportation Center (STC) operations which did not require a mail flow

controller”); id., Ex. 3 at 3 (Ms. Evans’ EEO investigative affidavit indicating that the



3 USPS also argues that Doyle and Slaughter are not proper comparators because
they held different positions than Sladek. But an employee with another job title can
be a comparator if he or she performed the same duties. See Boumehdi v. Plastag
Holdings, LLC, 489 F.3d 781, 791 (7th Cir. 2007) (individuals with different job title
were similarly situated to plaintiff because they did the same work, with the same
output, on the same shift). So this is not a basis to grant USPS’s motion.

                                               14
   Case: 1:19-cv-01282 Document #: 44 Filed: 07/20/21 Page 15 of 17 PageID #:572




decision to reassign mail flow controllers affected by the reduction in force was “made

at a [sic] executive level”).

       Next, Ms. Sladek argues that she should have been allowed to work in another

capacity on Tour 1, and specifically complains that she was not selected for a

supervisor role. But unlike Ms. Sladek, those employees who were selected already

held supervisor positions. See R. 35-1 at 89-90. And that a supervisor was needed on

Tour 1 does not mean that a mail flow controller was too.

       Finally, Ms. Sladek points to certain comments she heard Ms. Evans make.

First, she attests that she overheard Ms. Evans telling someone after requesting to

leave early to care for a dying friend how “she couldn’t stand this employee” who

“made her sick” and that there was “no way” she would allow the employee to leave,

and “she didn’t care what was happening.” R. 40 at 3. But there is nothing to tie these

comments to Ms. Sladek’s race or color. Nor is taking an employment action because

of a personal issue unlawful.

       Second, Ms. Sladek represents that she overheard Ms. Evans at some

undisclosed time tell a co-worker that an individual was “good looking even if he is

white.” R. 39 at 6. But even construing this comment as generously as possible—and

setting aside for the moment that it was not substantiated by an affidavit or other

evidence—it at most amounts to a stray remark that cannot establish pretext. See

Nichols v. S. Ill. Univ.-Edwardsville, 510 F.3d 772, 781-82 (7th Cir. 2007) (“stray

remarks that are neither proximate nor related to the employment decision [at issue]

are insufficient to defeat summary judgment”); Merillat v. Metal Spinners, Inc., 470



                                          15
   Case: 1:19-cv-01282 Document #: 44 Filed: 07/20/21 Page 16 of 17 PageID #:573




F.3d 685, 694 (7th Cir. 2006) (“isolated comments that are no more than ‘stray

remarks’ in the workplace are insufficient to establish that a particular decision was

motivated by discriminatory animus”). Ms. Sladek’s claims therefore fail under

McDonnell Douglas.

       B.    Ortiz

       Ms. Sladek’s claims fare no better under Ortiz. Indeed, the only mention of race

or color in the record is the stray remark recounted above, and the fact that Ms.

Sladek was the only white mail flow controller at the time. Ms. Sladek herself

acknowledges that she “can’t say that Evans . . . was punitive with [her] because [she

is] white.” R. 39 at 6. Accordingly, summary judgment is proper on Ms. Sladek’s race

and color discrimination claims.

III.   Constructive Discharge

       Ms. Sladek’s constructive discharge claim likewise fails. An employer

constructively discharges an employee only by making the employee’s “working

conditions so intolerable that the employee is forced into an involuntary resignation.”

Bartman v. Allis-Chalmers Corp., 799 F.2d 311, 314 (7th Cir. 1986) (emphasis

omitted). That standard is very high; indeed, “working conditions for constructive

discharge must be even more egregious than the high standard for hostile work

environment,” because “an employee is expected to remain employed while seeking

redress.” Patton v. Keystone RV Co., 455 F.3d 812, 818 (7th Cir. 2006). Moreover, “to

be actionable . . . the work conditions need to be more than merely intolerable—they

need to be intolerable in a discriminatory way.” Chambers v. Am. Trans Air, Inc., 17



                                          16
   Case: 1:19-cv-01282 Document #: 44 Filed: 07/20/21 Page 17 of 17 PageID #:574




F.3d 998, 1005 (7th Cir. 1994). As explained, there is no evidence that Ms. Sladek

was removed from Tour 1 because of her race or color. Summary judgment is proper

on Ms. Sladek’s constructive discharge claim for this reason alone.

                                    Conclusion

      The Court sympathizes with Ms. Sladek over the personal circumstances that

led her to retire several months earlier than planned. But whether considered under

McDonnell Douglas or “cumulatively” under Ortiz, there is not enough evidence from

which a reasonable jury could conclude that Ms. Sladek’s working hours were

changed and/or that she was constructively discharged because of her race or color.

Accordingly, the Postmaster’s motion for summary judgment, R. 32, is granted, and

this civil case is terminated.

                                              ENTERED:




                                              _______________________

                                              Honorable Thomas M. Durkin
                                              United States District Judge

Dated: July 20, 2021




                                         17
